NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 2, 2015*
                                Decided October 7, 2015

                                         Before

                           DIANE P. WOOD, Chief Judge

                           RICHARD A. POSNER, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

No. 14-3042

MAURICE JACKSON,                                Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of Illinois.

      v.                                        No. 12-cv-0233-MJR-SCW

MATTHEW HOFFMAN, et al.,                        Michael J. Reagan,
    Defendants-Appellees.                       Chief Judge.

                                       ORDER

       Maurice Jackson, an inmate at the Menard Correctional Center in Illinois,
brought this suit under 42 U.S.C. § 1983 alleging various constitutional violations after
suffering a beating in prison. The district court granted summary judgment for the
defendants, finding that Jackson failed to exhaust his administrative remedies before
suing. Because the district court’s findings are not clearly erroneous and exhaustion is a
prerequisite to filing suit, we affirm the judgment.



      *After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14-3042                                                                          Page 2

       Jackson alleges that, after discovering him trying to commit suicide, more than a
dozen officers severely beat him and denied him medical care. During the attack, he
says, they punched him in the face, slammed his head into the wall, pushed him down
onto the floor, and ripped off his clothes. Additionally, Jackson asserts that one officer
created a noose from a torn sheet and wrapped it around Jackson’s neck, another called
him a “nigger” and “black monkey,” and yet another rubbed his penis on Jackson’s
buttocks. After the incident, Jackson alleges, he did not receive medical treatment and
instead was forced to spend three nights in segregation with only a urine-soaked
mattress and no sheets or blankets. Then, when lower back pain necessitated a visit to a
nurse, Jackson says the nurse simply laughed and sent him back to segregation for three
more nights. Jackson avers that over the following weeks he repeatedly requested and
was denied medical care.

        As serious as these allegations are, a federal court cannot adjudicate them if, as
the defendants assert, Jackson has not exhausted his available administrative remedies.
See 42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81, 85 (2006); Thomas v. Reese, 787 F.3d
845, 847 (7th Cir. 2015). Jackson attached to his complaint copies of several grievances
that he contends he sent to various officials, who he says never responded. The
defendants moved for summary judgment on the ground that Jackson had in fact not
filed these grievances and thus had not exhausted. They furnished grievance logs and
records of counseling sessions to show that during the relevant time frame they
received grievances from other inmates but not Jackson, despite his successful filing of
unrelated grievances on other dates. The defendants also pointed out omissions and
inconsistencies in Jackson’s assertions. First, none of the grievances attached to
Jackson’s complaint contained a counselor’s response or any kind of “received” stamp.
Second, at least one grievance was dated before the dates of the incidents described in
the grievance itself.

       The magistrate judge conducted two evidentiary hearings on the exhaustion
defense. See Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). Jackson testified that his
grievances are unstamped because he made copies of them before he gave them to
prison officials; if the right person never received his grievances, he surmised, the
various prison officials to whom he sent the grievances must have conspired to destroy
them. Jackson attempted to answer the criticism that one grievance was dated before
the dates of incidents described within it. At his first hearing he said that he dated the
grievance when he first started drafting it and then included incidents from later dates
because he had not yet filed the form. At the second hearing he said that he
“accidentally” had included the later incidents. The magistrate judge ruled that Jackson
No. 14-3042                                                                             Page 3

had not exhausted. He considered Jackson’s testimony not credible, relying instead on
the defendants’ records showing that Jackson had not filed any grievances during the
relevant period. Jackson objected to the magistrate judge’s report, but the district judge
adopted the recommendation and granted summary judgment for the defendants.

        On appeal Jackson maintains that he properly filed the grievances and insists
that factual disputes must be resolved by a jury. But the district court, not a jury, must
resolve the exhaustion issue at a Pavey hearing. See Wagoner v. Lemmon, 778 F.3d 586,
590–91 (7th Cir. 2015); Pavey, 544 F.3d at 741–42. And we review for clear error the
district court’s findings that Jackson’s testimony was not credible and that he did not
file his grievances. See FED. R. CIV. P. 52(a)(6); Pavey v. Conley, 663 F.3d 899, 904 (7th Cir.
2011). The district court here faced two contradictory stories; it was not required to
believe either one. Because the prison’s grievance records showed no exhaustion, and
Jackson’s documents were unstamped and contained some discrepancies, it was
acceptable for the court to credit the defendants’ version of events over Jackson’s.
See United States v. Rice, 673 F.3d 537, 540 (7th Cir. 2012) (factual findings are not clearly
erroneous when a district court “chooses between two permissible inferences from the
evidence”); United States v. Collins, 604 F.3d 481, 486 (7th Cir. 2010) (same). The finding
that Jackson had not exhausted his administrative remedies was therefore not clearly
erroneous.

       Accordingly, the judgment is AFFIRMED.